DISMISS and Opinion Filed March 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00086-CV

                         BRIDGET PARSON, Appellant
                                   V.
                           BECKY COLE, Appellee

                  On Appeal from the County Court at Law No. 2
                              Dallas County, Texas
                      Trial Court Cause No. CC-15-01563-B

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns

       As reflected in her notice of appeal and amended notice of appeal, appellant

appeals from the trial court’s order denying her motion to recuse and a proposed

order appointing a post-judgment receiver. Because it appeared these orders are

not subject to appeal, the Court questioned its jurisdiction over this appeal. We

instructed appellant to file a letter brief addressing the Court’s concern. Appellant

complied.

      An order denying a motion to recuse is reviewable only from appeal of a

final judgment.     See TEX. R. CIV. P. 18a(j)(1)(A). Additionally, a non-signed
proposed order appointing a post-judgment receiver presents nothing for review as

only signed judgments are appealable.         See TEX. R. APP. P. 26.1 (appellate

timetable runs from the date the judgment is signed).

      Although appellant filed a letter brief, she fails to demonstrate this Court’s

jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                              /Robert D. Burns, III/
                                              ROBERT D. BURNS, III
                                              CHIEF JUSTICE

210086F.P05




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

BRIDGET PARSON, Appellant                   On Appeal from the County Court at
                                            Law No. 2, Dallas County, Texas
No. 05-21-00086-CV        V.                Trial Court Cause No. CC-15-01563-
                                            B.
BECKY COLE, Appellee                        Opinion delivered by Chief Justice
                                            Burns. Justices Molberg and Goldstein
                                            participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.



Judgment entered this 15th day of March, 2021.




                                      –3–